Citation Nr: 0912178	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  03-04 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from June 1965 to March 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating determination 
of the Columbia, South Carolina, Department of Veterans 
Affairs (VA) Regional Office (RO).

The Veteran and his spouse testified at a videoconference 
hearing before the undersigned in May 2004.

In October 2004 and February 2007, the Board remanded this 
matter for further development. In February 2007, the Board 
granted service connection for a number of additional 
disabilities.

In February 2007, the Board also remanded the issue of 
entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).  On remand, the 
Appeals Management Center (AMC) granted the TDIU claim.

In September 2008, the Board denied entitlement to special 
monthly compensation based upon being housebound and remanded 
the issue of entitlement to special monthly compensation 
based upon the need for regular aid and attendance by another 
person for further development, to include an additional 
examination.  The requested development has been completed 
and the matter is now ready for appellate review.  


FINDING OF FACT

The Veteran's service-connected disabilities require the 
regular aid and attendance of another person.


CONCLUSION OF LAW

The requirements for special monthly compensation based on 
the need for regular aid and attendance of another person 
have been met.  38 U.S.C.A. § 1114(1) (West 2002); 38 C.F.R. 
§§ 3.350, 3.352 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5- 2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
with regard to this issue, further assistance is unnecessary 
to aid the Veteran in substantiating his claim.

Aid and Attendance

If a Veteran, as the result of service-connected disability, 
is so helpless as to be in need of regular aid and 
attendance, an increased rate of compensation (special 
monthly compensation) is payable.  38 U.S.C.A. § 1114(l); 
38 C.F.R. § 3.350(b).  

The following will be accorded consideration in determining 
the need for regular aid and attendance: Inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliance which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, and etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, requiring care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment. It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the Veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the Veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the Veteran is so helpless, as to be in 
need of regular aid and attendance, will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed. They must be based on the 
actual requirement of personal assistance from others.  38 
C.F.R. § 3.352(a).

In adjudicating claims for SMC, VA must consider all of the 
enumerated factors listed in the regulation and, if at least 
one of the factors is present, SMC should be awarded.  Prejan 
v. West, 13 Vet. App. 444, 448 (2000) (citing Turco v. Brown, 
9 Vet. App. 222 (1996)).

Service connection is currently in effect for paralysis of 
the right upper extremity, rated as 40 percent disabling; 
residuals of multiple neck strains with degenerative disc 
disease of the cervical spine, rated as 60 percent disabling; 
paralysis of the left upper extremity, rated as 30 percent 
disabling; a psychiatric disorder (described as depression 
and anxiety) associated with residuals of multiple neck 
strain injuries with traumatic arthritis and degenerative 
disc disease of the cervical spine, rated as 30 percent 
disabling; and headaches, rated as 10 percent disabling.  The 
combined schedular rating is 80 percent.  The Veteran has 
also been granted a TDIU effective June 6, 2002.  

On a June 2002 VA Examination for Housebound Status or 
Permanent Need for Regular Aid and Attendance, the Veteran 
was noted to be unable to bathe himself, button clothing, 
feed himself, or shave or dress himself.  He was also noted 
to be wearing adult diapers.  It was further indicated that 
he was unable to ambulate.  He had a bed lift, a chair lift, 
and a paver mobility chair.  

The Veteran was unable to move his neck and had a neck brace.  
He had had a spinal cord injury and there was very limited 
movement of his neck.  The Veteran was noted to spend most of 
his time in bed.  He left his house to attend medical 
appointments.  Whether in the home or in the community, he 
required assistance.  The examiner did not check the 
appropriate boxes to indicate whether the Veteran met the 
necessary requirements for the need for the higher level of 
aid and attendance.  

At the time of the May 2004 videoconference hearing, the 
Veteran testified as to the numerous disabilities that he 
had.  

In its February 2007 remand, the Board noted that the Veteran 
had been afforded a VA aid and attendance/housebound 
examination in June 2002, but that it did not contain an 
opinion as to whether it was the service-connected 
disabilities that had caused the Veteran to be unable to care 
for himself.  The Board indicated that a new examination was 
needed in light of the Board's decision to grant service 
connection for additional disabilities.

The Veteran was afforded the requested examination in October 
2007.  The Veteran was noted to have been driven to the 
examination by his wife.  The examiner indicated that the 
Veteran was not permanently bedridden but that he spent 60 to 
65 percent of his time in bed.  The other 35 to 40 percent of 
the time he spent in an electric wheelchair.  He did not 
manage his own financial affairs.  His wife was handling his 
financial affairs secondary to his having difficulty with 
writing and reasoning.  

The examiner noted that the Veteran reported that he had some 
difficulty protecting himself from the hazards of daily 
living as he had some memory loss.  He stated that this was 
mostly short-term loss.  The Veteran also reported having 
difficulty performing activities of daily living as he was 
wheelchair bound and had spastic rigidity with attempts to 
perform such activities.  He was unable to walk but could 
help somewhat with transfers.  

The Veteran also had bowel/bladder incontinence and wore a 
diaper on a regular basis.  He only traveled beyond the 
premises of his home when someone helped him into the 
wheelchair and then into the car for transportation.  The 
examiner noted that the Veteran did not ambulate and reported 
bed to wheelchair transfers only.  The examiner rendered 
diagnoses of cervical spondylosis with myelopathy; 
myelopathy; any myotonia.  

Although the examiner supplied an in-depth report, he did not 
indicate whether the service-connected disabilities required 
aid and attendance.

As a result of the examiner not providing an opinion as to 
whether the service-connected disabilities caused the Veteran 
to require aid and attendance, the Board again remanded this 
matter for additional development in September 2008.

The claims folder was forwarded to a VA examiner for a review 
in November 2008.  The examiner noted that the Veteran did 
present with this wife.  He was noted to not be permanently 
bedridden but to be bedridden about 70 percent of the time.  
The Veteran did not walk and used a power chair to get 
around.  He did need assistance in transferring from the bed 
to his chair and back and in and out of the bath tub.  The 
Veteran stated that his wife would manage his benefit 
payments in his best interests and that he did not have the 
capacity to protect himself from the hazards and dangers of 
his daily environment secondary to his neurologic disorders.  
The Veteran indicated that his vision was fading but that it 
was better than 5/200.  

He did report both bowel and bladder incontinence and he wore 
diapers.  The Veteran stated that he knew "he had to go" 
but could not get there.  He had to have someone change his 
diapers four to six times per day.  The Veteran noted daily 
dizziness, loss of memory, significant balance impairment, 
and the inability to bathe, dress, or shave himself.  He did 
receive assistance from his wife but he had a special type of 
fork which allowed him to eat; however, he was unable to use 
a knife.  

The Veteran reported significant spasms and tremors in his 
upper extremities whenever he over utilized his hands or 
arms.  He did not travel beyond the premises of his own home 
without assistance.  On a typical day his wife would assist 
him out of bed.  He would drink coffee and mostly watch TV 
all day with the exception of taking his wheelchair outside 
with the dogs.  Following examination, diagnoses of cervical 
spondylosis with myelopathy; myotonia; and muscle spasms, 
were rendered.  

The examiner indicated that based upon a review of the 
Veteran's claims folder as well as multiple physical 
examinations, he felt that the Veteran's multiple 
disabilities would render him in need of aid and attendance.  
Based upon the interview and physical examination, the 
examiner opined that the Veteran's disabilities prevented him 
from dressing and undressing himself and keeping himself in 
an ordinarily clean and presentable fashion.  

He further concluded that the Veteran's service-connected 
disabilities prevented him from feeding himself efficiently 
secondary to loss of coordination, strength and muscle spasm.  
The examiner further indicated that the Veteran's service-
connected disabilities caused incapacity that would require 
care and assistance on a regular basis to protect him from 
the hazards and dangers of his daily environment.  He also 
stated that based upon his conversation with the Veteran, he 
was bedridden 70 percent of the time.  

The Veteran has been shown to need assistance to dress and 
undress himself and to keep himself ordinarily clean and 
presentable and to protect him from the hazards and dangers 
of his daily environment.  The only competent opinion is to 
the effect that the need for this assistance results from the 
service connected disabilities.  The criteria for special 
monthly compensation based on the need for regular aid and 
attendance are therefore met.


ORDER

Special monthly compensation based on the need for regular 
aid and attendance of another person is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


